DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they submit the claims that include all allowable subject matter. Thus, the application is now allowed.

Allowable Subject Matter
Claims 1-7, 9-14,17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “a stack cap comprising a non-electrically functional semiconductor material on a top side of the device stack, wherein the stack cap is exposed at a top side of the encapsulant” in combination of all of the limitations of claim 1. Claims 2-7 and 9 include all of the limitations of claim 1.
Regarding claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method, comprising: “a second encapsulant over the base substrate and contacting a lateral side of the first module and the second module; and a module interconnect in the second encapsulant, coupled with the internal base terminal and the substrate of the first module, wherein: the substrate of the first module comprises a substrate shelf adjacent a first edge of the substrate; the substrate shelf comprises an internal terminal at the first substrate side; the first encapsulant covers the first substrate side but leaves the substrate shelf and the internal terminal exposed; and the module interconnect is coupled with the internal terminal” in combination of all of the limitations of claim 10. Claims 11-13 include all of the limitations of claim 10.
Regarding claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “a second encapsulant over the base substrate and contacting a lateral side of the first module and the second module; and a module interconnect in the second encapsulant, coupled with the internal base terminal and the substrate of the first module, wherein: the substrate of the first module comprises a substrate shelf adjacent a first edge of the substrate; the substrate shelf comprises an internal terminal at the first substrate side; the first encapsulant covers the first substrate side but leaves the substrate shelf and the internal terminal exposed; and the module interconnect is coupled with the internal terminal” in combination of all of the limitations of claim 14. Claims 17,19 and 20 include all of the limitations of claim 14.
Regarding claim 21, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: “a second encapsulant over the base substrate and contacting a lateral side of the first module and the second module; and a module interconnect in the second encapsulant, coupled with the internal base terminal and the substrate of the first module, wherein: the first module comprises a vertical interconnect coupled to a first internal terminal on the first substrate side; the vertical interconnect extends through the first encapsulant and is exposed at a top side of the first encapsulant; and the module interconnect is coupled with the substrate via the vertical interconnect” in combination of all of the limitations of claim 21. Claims 22 and 23 include all of the limitations of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818